Title: From Thomas Jefferson to Washington City Tammany Society, 14 December 1807
From: Jefferson, Thomas
To: Washington City Tammany Society


                        
                            
                            
                                To the Tammany Society
                            of the city of Washington.
                            Dec. 14. 1807
                        
                        The appearances, for some time past, threatening our peace, fellow citizens, have justly excited a general
                            anxiety, and I have been happy to recieve, from every quarter of the Union, the most satisfactory assurances of fidelity
                            to our country, & of devotion to the support of its rights. your concurrence in these sentiments, expressed in the
                            address you have been pleased to present me, is a proof of your patriotism, and of that firm spirit which constitutes the
                            ultimate appeal of nations. what will be the issue of present misunderstandings, is, as yet, unknown. but, willing
                            ourselves to do justice to others, we ought to expect it from them. if any among us view erroneously the rights which late
                            events have brought into question, let us hope that they will be corrected by the further investigations of reason; but,
                            at all events, that they will acquiesce in what their country shall authoritatively decide, & arrange themselves
                            faithfully under the banners of the law.
                        Your approbation of the measures which have been pursued, is a pleasing confirmation of their correctness;
                            and, with particular thankfulness for the kind expressions of your address towards myself personally, I reciprocate
                            sincere wishes for your welfare.
                        
                            Th: Jefferson
                            
                        
                    